Citation Nr: 0809003	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to November 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied reopening the veteran's claim for 
service connection for a psychiatric disorder because the 
evidence received was not new and material.

In the March 2006 statement of the case, the RO apparently 
conducted a de novo review of the claim.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the issue 
on the cover page has been listed as such.

The issue of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The November 1994 RO rating decision which denied service 
connection for a psychiatric disorder was not appealed and is 
final.

2.  The evidence added to the record since the November 1994 
RO decision was not previously submitted to agency decision 
makers, is neither cumulative nor redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to for service connection for a psychiatric 
disorder.




CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

In the present appeal, the last final denial of the claim for 
service connection for a psychiatric disorder is the RO's 
November 1994 determination.  The evidence of record as of 
the November 1994 RO decision included the veteran's 
contentions, a statement from the veteran's father, service 
treatment records, VA treatment records, private medical 
records, a September 1994 VA social survey, and an October 
1994 VA examination report.  

The service medical records do not reflect the veteran was 
seen for a psychiatric disorder in service, and he 
specifically denied depression, excessive worry, or nervous 
trouble of any sort on his separation examination in 
September 1992.  VA treatment records and private medical 
records reflect a diagnosis of bipolar disorder.  The lay 
statements by the veteran reported his observations of what 
he witnessed in service and how he felt during service and at 
the time following his discharge.  The veteran's father also 
submitted lay testimony of his observations of the veteran 
upon his return from Saudi Arabia in 1991 and up until the 
veteran was diagnosed with bipolar disorder in January 1994.  
The RO denied the veteran's claim for service connection for 
a psychiatric disorder in November 1994 on the basis that a 
psychiatric disorder did not manifest in service or within 
one year following discharge from service, and PTSD was not 
presently diagnosed.

The additional evidence includes a September 2004 opinion 
from a VA physician, who has been treating the veteran since 
1997, stating that based on a review of the veteran's 
psychiatric and psychosocial history, it was clear that 
during the latter part of his stay in the army and within a 
few months of discharge he suffered psychiatric symptoms like 
sad mood alternating with expansive mood, isolation, spending 
sprees, and being rageful among others.  He opined that the 
veteran suffered from bipolar disorder in the Army and right 
after his discharge.  Therefore, the new evidence submitted 
suggests a possible link between the veteran's current 
disability and service.  

As noted above, the evidence is presumed credible for 
purposes of determining whether new and material evidence has 
been presented.  Thus, the evidence relates to a previously 
unestablished fact and furnishes a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a psychiatric disorder.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, 
claimed as bipolar disorder, and, to this extent, the appeal 
is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

As mentioned above the veteran submitted an opinion by his 
treating physician at that he manifested symptoms of bipolar 
disorder during service and within a few months of his 
discharge.  However, the veteran's service medical records 
reflect no psychiatric symptoms, and he specifically denied 
depression, excessive worry, or nervous trouble of any sort 
on his separation examination.  It does not appear that the 
physician reviewed the veteran's claims file in rendering 
this opinion.  

The Board also notes that the veteran's personnel file was 
requested, apparently to confirm contentions of disciplinary 
problems in service as proof of psychiatric symptoms.  While 
the response to the request indicates the records were 
mailed, it is unclear whether such records have actually been 
associated with the claims file.  In this regard, there are 
no reports pertaining to disciplinary action, and the 
statement of the case did not cite to personnel records.  
Thus, another request for the veteran's service personnel 
records should be made.  

Additionally, the veteran apparently was arrested by the 
Buffalo Police Department within his first year following 
discharge from service.  After securing any necessary 
release, an attempt to obtain copies of the arrest reports 
should be made.  

The veteran should also be advised to submit any copies of 
his service personnel records or the arrest report that he 
has in his possession.

Following the development requested above, a VA examination 
to obtain an opinion, following claims file review, as to the 
possible relationship between the claimed condition and 
service should be scheduled.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002 & Supp. 2007); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for a psychiatric disorder since 
August 2004.  Specifically, the RO/AMC 
should obtain copies of any VA psychiatric 
treatment records from the Buffalo VA 
medical center since that date.  Also, 
after securing the necessary authorizations 
for release of this information any other 
treatment records identified by the veteran 
which have not already been associated with 
the claims folder should be obtained.  

2.  The RO/AMC should make another attempt 
to secure the veteran's service personnel 
records, to include reports of disciplinary 
actions, through official channels.  The 
veteran should also be asked to provide any 
service personnel records detailing his 
disciplinary action in his possession.

3.  After securing any necessary release, 
request copies of the arrest reports from 
the Buffalo Police Department from November 
1992 to November 1993.  The veteran should 
also be asked to provide any copies of 
arrest reports in his possession.

4.  After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA psychiatric examination to 
obtain an opinion as to whether the 
veteran's current psychiatric disorder is 
related to service.  All necessary tests 
should be performed.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not that the veteran's 
current bipolar disorder is related to his 
active military service.  A rationale for 
any opinion expressed should be set forth.  

5.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


